DETAILED ACTION
The amendment filed 3/15/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, and 10-12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Loveless (US 3,173,300).  Loveless discloses a screening machine including a screen box (14); a vibration generating mechanism for vibrating the screen box, the vibration generating mechanism including a rotatable drive shaft (41); at least one first eccentric out-of-balance weight (44, see Fig. 6…note the term “balanced” in col. 2 lines 22-28 refers to mass of each weight relative to the other weight..they are the same) fixed with respect to the drive shaft for rotation therewith; and at least one second eccentric out-of-balance weight (34, see Fig. 6) coupled to the drive shaft via gearing (39, 28, 46), wherein the first and second out-of-balance weights rotate in opposite directions when driven by the drive shaft (see at least col. 2, lines 25-30); wherein the gearing includes a drive gear (46) fixed with respect to the drive shaft, a driven gear (39) fixed with respect to the at least one second out-of-balance weight, and one or more idler gears (28) transferring drive from the drive gear and driven gear,  by shaft 41 via bearing 29 and shaft 32) for rotation about a shaft axis (see at least Fig. 1).  The drive shaft is mounted within a tubular housing (49).  The first and second out-of-balance weights are flywheels, each comprising a segment of a disc arranged coaxially with the drive shaft (see at least Fig. 6).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 4,170,549).  Johnson discloses a vibration generating mechanism for a screen box (10), the vibration generating mechanism including a rotatable drive shaft (32); at least one first eccentric out of balance weight (80) fixed with respect to said drive shaft for rotation therewith; and at least one second eccentric out of balance weight (82) coupled to said drive shaft via gearing; wherein said first and second out of balance weights rotate in opposite directions when driven by said drive shaft (see at least col. 3, lines 23-25); and wherein said drive shaft is mounted within a tubular housing (52) and wherein a respective pair of first and second out of balance weights is .
Claim(s) 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahut (US 2,062,529).  Sahut discloses a vibration generating mechanism for a screen box, the vibration generating mechanism including a rotatable drive shaft (E); at least one first eccentric out of balance weight (G’) fixed with respect to said drive shaft for rotation therewith; and at least one second eccentric out of balance weight (H’) coupled to said drive shaft via gearing (J); wherein said first and second out of balance weights rotate in opposite directions when driven by said drive shaft (see at least col. 1, lines 39-41); and wherein said gearing is lockable such that said first and second out of balance weights rotate in the same direction as said drive shaft (see at least col. 1, lines 39-41).
Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
The applicant states that Loveless does not disclose that, “the gear carrier is adjustably mounted with respect to the drive shaft such that the angular position of the gear carrier with respect to the axis of the drive shaft is adjustable to adjust a phase angle between the first and second out of balance weights” as recited in the independent claims.  According to the applicant, Loveless discloses that a collar in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659